Citation Nr: 0631361	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a rating in excess of 10 percent for a sleep 
disorder now diagnosed as central sleep apnea.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1996 to February 2000.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Boise, Idaho Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to March 31, 2003 there was no objective evidence 
that the veteran's sleep disorder resulted in persistent day 
time hypersomnolence.   

2.  From March 31, 2003 the veteran's central sleep apnea has 
required the use of a continuous airway pressure (CPAP) 
machine; sleep apnea characterized by chronic respiratory 
failure with carbon dioxide retention or cor pulmonal or 
requiring tracheostomy is not shown.    


CONCLUSION OF LAW

The veteran's service connected sleep disorder, now diagnosed 
as central sleep apnea, warrants staged ratings of 10 percent 
(but no higher) prior to March 31, 2003 and 50 percent from 
that date.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.97 Diagnostic Code (Code), 6847 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim and that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, including medical records, employment records or 
records from other federal agencies, but that it was 
ultimately his responsibility to ensure that records were 
received by VA.  Also, while this letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, it explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  The 
November 2002 rating decision, a February 2004 statement of 
the case (SOC) and a November 2004 supplemental SOC provided 
the text of applicable regulations and explained what the 
evidence showed and why the claim was denied.   While the 
veteran was not provided notice regarding disability ratings 
and effective dates prior to the rating on appeal, the 
purpose of this notice was fulfilled when service connection 
was granted and an initial rating was assigned; thus, any 
technical notice deficiency (including in timing) was not 
prejudicial to the veteran.   See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While complete VCAA 
notice was not given prior to the rating on appeal, the 
appellant had ample opportunity to respond to the notice 
letters and the SOC and SSOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was afforded a 
VA sleep disorders evaluation.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

An August 2000 VA examination produced a diagnosis of 
insomnia secondary to back pain.  The examiner noted that 
history and general physical examination did not reveal any 
underlying cause for the insomnia.  

A March 2001 physical therapy note showed sleep disturbance 
related to back pain.

A November 2001 VA psychiatric examination did not show any 
psychiatric diagnosis but did show some daytime fatigue 
secondary to a sleep disorder.  

On November 2001 VA neurological evaluation the veteran 
reported disturbed sleep with intermittent awakening.  In the 
morning he would wake up feeling unrefreshed, but he did not 
nap during the day.  

A March 2002 VA urgent care note shows a diagnosis of sleep 
disturbance not otherwise specified.  The veteran reported 
low energy all the time, but he functioned well at work.  

A November 2002 Board decision (by a Veterans Law Judge other 
than the undersigned) granted service connection for sleep 
disorder, characterized as insomnia.  In essence, that 
decision recognized service connection for symptoms of an 
underlying sleep disorder, the diagnosis of which had not yet 
been fully established.  The RO issued a November 2002 rating 
decision implementing the Board decision and assigned a 10 
percent rating effective from February 2000.  In his February 
2003 Notice of Disagreement (NOD), the veteran appealed the 
10 percent rating, indicating that his daytime activities 
were restricted by close to 50% as a result of his sleep 
difficulties.  

A January 2003 VA preventative medicine note shows that the 
veteran reported difficulty sleeping.  Even with trazodone he 
woke up about 15 to 20 times per night.  

In his February 2003 Notice of Disagreement the veteran 
reported that due to his sleep disturbance he was so tired 
throughout the day that he could fall asleep at any given 
moment.  He walked around like a zombie, only half alert, 
half attentive, and half aware of what was going on around 
him.  He fought off sleep absolutely every time he would 
drive to and from work, to the video store, and even to the 
grocery.  He had had to pull over at times to sleep for a few 
minutes just to get the little boost he needed to drive the 
rest of the way to work.  He would also doze off at work 
after sitting at his desk for only a couple of minutes.  He 
would also often go to his car to sleep through his lunch 
break. 

A March 2003 VA history and physical examination showed that 
the veteran had no difficulty falling asleep but would wake 
up about 20 times per night.  Then during the day he would 
fall asleep on the job and would fight sleep while driving.  

A March 31, 2003 private sleep study from Idaho Sleep 
Disorders Center demonstrated sleep disordered breathing with 
an apnea and hypoapnea index of 60 events per hour and a low 
oxygen desaturization to 89.5 percent.  The veteran's Epworth 
sleepiness scale score was reported as 23. 

A report of an April 10, 2003 follow-up visit to the Idaho 
Sleep Disorders Center shows that the veteran had returned 
for a nasal CPAP titration.  

An April 22, 2003 letter from Dr. T, a private Sleep Medicine 
physician indicated that the veteran was under his care for 
sleep disorder breathing.  He had been diagnosed with it on 
recent testing and had started using a CPAP machine, which 
had resulted in less daytime sleepiness.  His sleep disorder 
was not insomnia; it was due to physical collapse (narrowing) 
of his upper airway during sleep, causing poor quality sleep.  
The result was excessive sleepiness during the day.  The 
problems had been present for years, with the first symptoms 
appearing around 1998.

On VA sleep disorder examination in July 2003, the diagnostic 
impression was that the veteran more likely than not had 
sleep apnea rather than insomnia.  He reported that he was 
much better with CPAP treatment which was started on April 
15, 2003.  He had more energy and was less tired when 
driving.  He was also not nodding off at work any more.  He 
still became tired during the day, and his treating physician 
thought the tiredness might be from his high doses of 
methadone and hydrocodone for back pain.  Physical 
examination was essentially normal.  

On December 2003 VA sleep clinic visit, the diagnostic 
assessment was history of excessive daytime somnolence and 
frequent awakenings with prior diagnosis of central sleep 
apnea with partial response to CPAP.  The veteran appeared to 
have a normal upper airway, which appeared to explain the 
lack of obstructive apnea at night.  He was concerned that 
the central apnea might have been secondary to his prescribed 
narcotics and the sleep clinic physician also thought that 
this may have been the case.  It was also possible that the 
veteran's daytime sleepiness was simply due to narcotic use 
unrelated to any sleep disturbance.  

In an April 2004 VA opinion, a VA pulmonologist indicated 
that without the use of speculation he could not determine 
whether the veteran's insomnia in service was really the 
first manifestation of his sleep apnea formally diagnosed on 
March 31, 2003.   
III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).   

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran now has a clear diagnosis of central sleep apnea 
as the underlying disability for his symptoms of insomnia.  
Sleep apnea is rated under Code 6847, and warrants a 0 
percent rating when asymptomatic, with documented sleep 
disorder breathing; a 30 percent rating when there is 
persistent daytime hypersomnolence; a 50 percent disability 
rating when symptoms require the use of a breathing 
assistance device such as a continuous airway pressure (CPAP) 
machine; and a 100 percent rating for symptoms of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or requiring tracheostomy.  38 C.F.R. § 4.97.

A March 31, 2003 sleep study established that the veteran 
suffers from sleep apnea.  It also established the need for 
the use of a CPAP machine to treat the sleep apnea.  
Consequently, a 50 percent rating for sleep apnea is 
warranted from March 31, 2003.  A higher 100 percent rating 
is not warranted as there is no evidence of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale or that the sleep apnea requires tracheostomy.  

Prior to March 31, 2003, there was no objective evidence of 
persistent daytime hypersomnolence.  Notably, VA medical 
documentation of sleep problems from August 2000 to March 
2003 did record the veteran's complaints of nighttime sleep 
disturbance and subsequent (March 2003) complaint of daytime 
hypersomnolence, but do not show any objective findings of 
daytime hypersomnolence.  Without any objective medical 
evidence of daytime hypersomnolence a rating in excess of 10 
percent (i.e. 30 percent) for sleep apnea was not warranted 
prior to March 31, 2003.  While the veteran alleges that he 
suffered from daytime hypersomnolence prior to March 31, 
2003, there is no clinical corroboration of such finding 
prior to that date; his lay allegations alone are not 
competent evidence of a medical diagnosis.    "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The RO's had rated the disability at issue 10 percent 
disabling by analogy to the criteria for rating chronic 
fatigue syndrome (CFS), under Code 6354.  Given that the 
diagnosis for the veteran's sleep disorder is now 
established, and is shown to be sleep apnea, rating by 
analogy to another diagnostic entity, i.e., CFS, is 
inappropriate.  Significantly, the veteran has not had CFS 
diagnosed.  

Notably, the RO denied a rating in excess of 10 percent based 
on an April 2004 opinion by a VA pulmonologist, which was 
admittedly speculative, indicating that it was less likely 
than not that the veteran had sleep apnea during service.  
Insofar as this opinion challenges the propriety of the grant 
of service for the veteran's service connected sleep disorder 
(central sleep apnea) it is irrelevant, as that is a finally 
adjudicated matter, and is not before the Board at this time.  
The Board's inquiry is limited to determining the level of 
impairment caused by the central sleep apnea.  As persistent 
daytime hypersomnolence was not objectively shown prior to 
March 31, 2003 but the central sleep apnea has required use 
of a CPAP machine from that date, a rating in excess of 10 
percent for sleep disorder is not warranted prior to March 
31, 2003, but a 50 percent rating is warranted from that 
date.      


ORDER

An increased staged rating of no more than 10 percent prior 
to March 31, 2003 and 50 percent from that date is granted 
for the veteran's service connected sleep disorder (now 
diagnosed as central sleep apnea), subject to the regulations 
governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


